DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus A: Claims 1, 27 and 29 encompass species of regeneration systems.  The identified groupings of species from which an election is to be made include: 
NAD+ and NADH 
NADP+ and NADPH
Genus B: Claims 3-5 encompass species of catalytic conversion to butanol
the lactate is converted into pyruvate; the pyruvate is converted into acetyl-CoA; the acetyl-CoA is converted into acetoacetyl-CoA; the acetoacetyl-CoA is converted into 3-hydroxybutyryl-CoA; the 3-hydroxybutyryl-CoA is converted into crotonyl-CoA; the crotonyl-CoA is converted into butyryl-CoA; the butyryl-CoA is converted into butanal; and the butanal is converted into butanol
the lactate is converted into pyruvate; the pyruvate is converted to acetyl-CoA and formate; the formate is converted into CO2; the acetyl-CoA is converted into acetoacetyl-CoA; the acetoacetyl-CoA is converted into 3-hydroxybutyryl-CoA; the 3-hydroxybutyryl-CoA is converted into butyryl-CoA; the butyryl-CoA is converted into butanal; and the butanal is converted into butanol
the lactate is converted into pyruvate; the pyruvate is converted into acetolactate; the acetolactate is converted into 2,3-dihydroxyvalerate; the 2,3-dihydroxyvalerate is converted into ketoisovalerate; the ketoisovalerate is converted into isobutyryl-CoA; the isobutyryl-CoA is converted into butyryl-CoA; the butyryl-CoA is converted into butanal; and the butanal is converted into butanol
Genus C: Claim 7 encompasses species of mixing or reacting steps. The identified groupings of species from which an election is to be made include: 
the enzyme mixture is prepared in a container before mixing in A)
the enzyme mixture is prepared in a container before mixing in A), wherein the container is a tube, a tank or a reactor or a combination thereof
in A), the mixing is carried out in a suitable container to prepare the reaction mixture
in A) the mixing is carried out in a suitable container to prepare the reaction mixture, wherein the suitable container is a tube, a tank, a reactor, or a combination thereof
in A), the mixing is carried out by an appropriate method to allow interaction between at least one enzyme and the substrates and/or compounds
in A), the mixing is carried out mechanically, pneumatically, hydraulically or by a combination thereof
in B) the catalytic conversions are carried out in a container or a reactor suitable to promote interactions between enzymes and substrates and/or compounds 
in B), the catalytic conversions are carried out in a container or a reactor suitable to promote interactions between enzymes and 
in B) the catalytic conversions are carried out in a pH range of 5 to 10
Genus D: Claim 19 encompasses species of culture/fermentation. The identified groupings of species from which an election is to be made include:
Continuously
Semi-continuously 
Batch
Genus E: Claim 22 encompasses species of enzymes. The identified groupings of species from which an election is to be made include:
lactate dehydrogenase 
pyruvate dehydrogenase 
acetoacetyl-CoA thiolase 
3-hydroxybutyryl-CoA dehydrogenase 
enoyl-CoA hydratase 
butyryl-CoA dehydrogenase 
butanal dehydrogenase 
alcohol dehydrogenase 
pyruvate formate lyase 
formate dehydrogenase 
acetolactate synthase 
ketoacid reductoisomerase 
dihydroxy acid dehydratase 
2-oxoisovalerato dehydrogenase 
isobutyryl-CoA mutase  
Genus F: Claim 34 encompasses species of separation of reactants obtained by catalytic conversions. The identified groupings of species from which an election is to be made include:
Membranes
Distillation
evaporation
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  1, 3-5, 7, 19, 22, 34.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Genus A is regeneration systems.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kraus (US20150218594A1). Kraus discloses enzymatic processes for the production of chemicals like ethanol from carbon sources (Kraus Abstract). The process of the invention, wherein pyruvate is further converted to a target chemical, and wherein during such conversion 1 molecule NADH is converted to 1 molecule NAD per molecule pyruvate, and wherein such target chemical is preferably selected from ethanol, isobutanol, n-butanol and 2-butanol (Kraus [62]). The cofactors that are required are produced by the microbial cells in step I and are regenerated during the process (NADH to NAD and vice versa; NADPH to NADP and vice versa) (Kraus [154]). Thus, the shared technical feature lacks an inventive step in view of the Kraus reference. 
The technical feature common to all the cited claims of Genus B is catalytic conversion to butanol.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kraus (US20150218594A1). Kraus teaches a conversion to butanol: pyruvate, acetyl CoA, acetoacetyl-CoA, beta hydroxybutyryl-CoA, crotonyl-CoA, butanal, butanol (Kraus [217]-[218]). Thus, the shared technical feature lacks novelty or inventive step in view of the Kraus reference. 
The technical feature common to all the cited claims of Genus C is mixing or reacting steps.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Maggio-Hall (US20140186910A1). Maggio-Hall teaches the fermentation medium means a mixture of water, fermentable carbon substrates, dissolved solids, fermentation product and all other constituents of 
The technical feature common to all the cited claims of Genus D is culture/fermentation.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Maggio-Hall (US20140186910A1). Maggio-Hall teaches the products can be produced using a batch method of fermentation or continuous fermentation methods (Maggio-Hall [193]-[194]). Thus, the shared technical feature lacks novelty or inventive step in view of the Maggio-Hall reference. 
The technical feature common to all the cited claims of Genus E is enzymes.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Maggio-Hall (US20140186910A1). Maggio-Hall teaches the substrate to product conversion can be catalyzed by alcohol dehydrogenase (Maggio-Hall [27]). Thus, the shared technical feature lacks novelty or inventive step in view of the Maggio-Hall reference. 
The technical feature common to all the cited claims of Genus F is separation of reactants obtained by catalytic conversions.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Maggio-Hall (US20140186910A1). Maggio-Hall teaches methods that may be used in combination with distillation to isolate and purify butanol include, but are not limited to, 

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657